Citation Nr: 1338255	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2012, the Veteran and his spouse testified at a hearing before the undersigned; a transcript of the hearing is of record.  

The Veteran initially filed claims of entitlement to service connection for PTSD and depression; however, the Board has expanded the issue on appeal to encompass all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

This appeal arises out of the Veteran's contention that his experiences in Vietnam led to PTSD and depression.  See, e.g., Board Hearing Tr. at 6-7, 9.  Before the Board can decide the appeal, however, additional development is required.

I.  VA Examination

Another VA examination and medical opinion is necessary to make a determination on the claim.  Currently, there are competing medical opinions as to whether the Veteran's current psychiatric disorder is related to service; however, none of these opinions are adequate to make a determination.  

A VA examiner diagnosed the Veteran with dysthymia (in September 2009) and depressive disorder, not otherwise specified (NOS) (in June 2012).  The examiner opined that the Veteran's dysthymia/depressive disorder was less likely than not caused or exacerbated by his military service and more likely due to childhood trauma; however, a rationale for this opinion was not provided.  In September 2011, a private psychologist diagnosed the Veteran with major depressive disorder and indicated that the Veteran had symptoms surrounding his military experiences, but did not directly relate his major depressive disorder to service.  

Since the Board is precluded from making an independent medical determination and the record does not contain an adequate medical opinion as to the questions at issue, a further medical examination and opinion is necessary. 

II.  Treatment Records

The record reflects that the Veteran does not receive ongoing psychiatric treatment; however, he has identified several health care providers who have treated him the past.  During the September 2009 VA examination, the Veteran said he received psychiatric treatment in the past from B.S., Dr. K., and Dr. M.T.  During the Board hearing, he testified that he received treatment from M.M. approximately three prior.  Board Hearing Tr. at 13.  While this case is in remand status, VA should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records pertaining to his treatment for a psychiatric disorder with B.S., Dr. K., Dr. M.T., and M.M.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) .

2.  After the development requested in item 1 is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed psychiatric disorder.  The examination should be provided by a different examiner than the clinician who performed the September 2009 and June 2012 VA examinations.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  

With respect to each psychiatric disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such psychiatric disorder was incurred in, aggravated by, or otherwise caused by active duty or any incident therein.  In rendering this opinion, the examiner should note that the Veteran's psychiatric evaluation was normal at enlistment and he is presumed to have been in sound condition at enlistment.  

If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  The examiner should also indicate whether the stressor involved fear of hostile military or terrorist activity and whether his symptoms are related to the claimed stressor.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


